Hines, J.
(After stating the foregoing facts.) The plaintiff
sought to enjoin an execution issued by the City of Doerun against him for taxes due that municipality for the year 1921. He contends that the law under which the assessors acted in assessing his property is unconstitutional, because it offends the due-process clauses of the State and Federal constitutions, and certain other *370provisions of onr State constitution, for which reasons said execution should be enjoined. The City of Doerun was chartered by the act of August 19, 1912 (Acts 1912, p. 817). By section 18 of this charter the mayor and council are required, at their first meeting in Januarjq 1913, to elect a board of tax-assessors for said city, whose duty it is to annually assess the true, cash, market value of all real estate in said city for taxation, and to make returns thereof to the clerk of the council at such times as may be fixed by ordinance. By the 19th section of the charter taxpayers are required to return the value of their real estate, giving a correct and full description thereof which shall be filed by the clerk of the council with the city board of assessors. It is made the duty of the assessors to carefully examine the returns of all personal property, and, in case of failure of a taxpayer to make a true and full return thereof at its cash market value, to assess the true market value thereof; and should any person fail to return his personal property or any portion thereof subject to taxation in said eit3r, said assessors shall assess the same and make returns thereof. If any person is dissatisfied with the assessment of any property under these provisions of the charter, he has the right to appeal the same to the mayor and council within thirty days after the return of said assessment; and the decision of the mayor and council, after hearing thereon at a time fixed by them, shall be final. The plaintiff insists that these provisions of the charter violate the 14th amendment to the constitution- of the United States, and the same provision in our State constitution, because they do not contain any provision for notice to the taxpayer and an opportunity to be heard before said assessors make their assessments. It is unnecessary for us to decide this question. .
If these provisions of the city charter did not provide sufficient notice and an opportunity to be heard, the charter was amended by the act of Aiig. 16, 1915 (Acts 1915, p. 596); and ample notice and opportunity to be heard are given the taxpayers of this city to resist and correct any illegal or excessive assessments on their property for taxation made by said assessors. The latter act is attacked as unconstitutional, on two grounds. One is that it violates art. 3, see. 7, par. 17, of the constitution of this State, which declares: “ No law, or section of the Code, shall be amended *371or repealed by mere reference to its title, or to tbe number of the section of the Code, but the amending or repealing act shall distinctly describe the law to be amended or repealed, as well as the alteration to be made.” Civil Code (1910), § 6445. Does the act in question sufficiently describe the act to be amended? The caption of the amending act sets out in full the caption of the act to be amended. An amending act can not be said to make a mere reference to the title of the act to be amended, when the former embraces in its caption the complete title of the act to be amended. This is not repealing an act by mere reference to its title. Is the incorporation in full of the title of the act to be amended in the caption of the amending act a sufficient description of the former to meet this constitutional requirement? It is urged that this description is not sufficient. In Adam v. Wright, 84 Ga. 720 (11 S. E. 893), this court said: “The plaintiff in error contends that the act of 1880 is null and void by reason of its conflict with the constitution, article 3, section 7, paragraph 17 (Code, § 5076), which declares that no law shall be repealed by mere reference to its title, but the repealing act shall distinctly describe the law to be repealed. And it is insisted that the act of 1880 seeks to repeal the act of 1879 by mere reference to its title; that it fails to describe the act to be repealed, and is therefore void. The act of 1880 in its title declares that it is an act to repeal the act of 1879, which is described by its title; and the body of the act of 1880 contains in full the title of the act of 1879, and repeals the same. We think this is a sufficient description of the act of 1879. It specifies and points out distinctly the law which it seeks to repeal.” As the caption of the act of 1915 contains in full the title of the act incorporating the City of Doerun, we think this a sufficient description of the latter act, although the title of the amended act is not repeated in full in the body of the act of 1915.
The title of an act is its name. By such name it is known and distinguished from other legislative acts. Identity of name is strong evidence of identity of person. Dickerson v. Brady, 23 Ga. 161. So when an amending act embraces in its caption the title of the act to be amended in full, this furnishes strong proof of the identity of the act which the legislature intends to amend. But it is insisted that such description is not sufficient; and counsel for plaintiff rely upon Adam v. Wright, supra; Fullington v. Will*372iams, 98 Ga. 807 (27 S. E. 183), and Cunningham v. State, 128 Ga. 55, 57 (57 S. E. 90). It is true that in Adam v. Wright the date of the approval of the act was given. This is also true of the other two cases cited. In Fullington v. Williams this court said: “ A description of the prior law by its title alone might in many cases be insufficient as a means of identification, because there might be other laws having the same title; and with no other guide than the title it might be necessary to search through the legislation of many years in order to find- the law sought to be amended or repealed;” but the court did not hold in that case that lack of date rendered the description of the law to be amended insufficient. The judge who rendered the opinion in said ease simply stated that the title might in many cases be insufficient as a means of identifying the act to be amended. In Cunningham v. State, it was again ruled that the description was sufficient where the repealing act described the act to be repealed simply by giving its title in full and date of approval, but the court did not hold that the failure to give the date would render the description insufficient. In this case the court said: “This matter of description sometimes appears in the title, sometimes in the act, and sometimes in both.” The act of 1915 quotes in full the title of the act incorporating the City of Doerun. By the first section of this act, section 19 of the act incorporating this city is repealed. In the act of incorporation we find a section numbered 19. The act of 1915 repeals section 19, and substitutes in place thereof provisions which bear upon the same subj’ect-matter as that embraced in section 19 of the act incorporating this city. This furnishes further description and identification of the act sought to be amended. So we reach the conclusion that the act of 1915 furnishes a sufficient, if not a full and complete, description of the act sought to be amended.
*It is next urged that the act of 1915 violates art. 3, sec. 7, par. 8, of the constitution, which declares: “No law or ordinance shall pass which refers to more than one subj'eet-matter, or contains matter different from what is expressed in the title thereof.” Civil Code (1910), § 6437. It is urged that the matter dealt with in the body of this act is not even suggested by its title. The title of this act expressly declares that its purpose is to amend the charter of the City of Doerun. This is clearly broad enough *373to refer to any change made in «this charter in the body of the act. There is nothing, in the body of the act different from what is embraced in the title. The body of the act amends the charter of the city by striking ont one clause thereof and inserting in lieu thereof provisions on the same subject-matter dealt with in the section of the charter which is repealed. So this objection to the constitutionality of the act of 1915 is without merit.
The other objections to the validity of this tax execution are without merit; and the court did not err in refusing to grant the injunction prayed for by the plaintiff.

Judgment affirmed,.


All the Justices concur.